          Case 1:20-cv-05162-LGS Document 68 Filed 04/30/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


TIGRAN OHANIAN, individually and on
behalf of all other persons similarly situated,
and REGGE LOPEZ, individually and on
behalf of all other persons similarly situated,
                                                    Case No. 1:20-cv-05162
                       Plaintiffs,

               -against-

APPLE INC. and T-MOBILE USA, INC.,

                       Defendants.


                      NOTICE OF APPLE INC.’S MOTION TO DISMISS
                          PLAINTIFF REGGE LOPEZ’S CLAIMS

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 12(b)(6) and

12(f), and upon the accompanying Memorandum of Law in Support of Defendant Apple Inc.’s

Motion to Dismiss, the Declaration of Hannah Y. Chanoine dated April 30, 2021, and the

Request for Judicial Notice submitted herewith, and upon all pleadings and proceedings

previously had herein, Apple will move this Court, at the United States District Courthouse

located at 40 Foley Square, New York, New York 10007, to dismiss Plaintiff Lopez’s claims

against Apple with prejudice and/or strike the nationwide class claims and granting any such

other and further relief as the Court deems just.
        Case 1:20-cv-05162-LGS Document 68 Filed 04/30/21 Page 2 of 2




Dated: April 30, 2021                     O’MELVENY & MYERS LLP
       New York, New York
                                          By: /s/ Hannah Y. Chanoine

                                          Hannah Y. Chanoine
                                          7 Times Square
                                          New York, New York 10036
                                          Telephone: (212) 326-2000
                                          Facsimile: (212) 326-2061

                                          Matthew D. Powers (pro hac vice)
                                          Two Embarcadero Center, 28th Floor
                                          San Francisco, CA 94111
                                          Telephone: (415) 984-8700
                                          Facsimile: (415) 984-8701

                                          Kelsey M. Larson (pro hac vice)
                                          400 South Hope Street, 18th Floor
                                          Los Angeles, California 90071
                                          Telephone: (213) 430-6000
                                          Facsimile: (213) 430-6407

                                          Attorneys for Defendant Apple Inc.




                                      2
